Citation Nr: 1730121	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO. 12-25 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability (TDIU). 

2. Whether referral of post-traumatic stress disorder (PTSD) for extraschedular consideration is warranted.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to December 2003, and from January 2006 to April 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In August 2015, the Board granted an increased rating of 50 percent for PTSD, effective from December 7, 2011, to September 18, 2012, and an increased rating of 70 percent thereafter, and remanded the issues remaining on appeal for further development, specifically to have the Veteran complete a VA Form 21-8940 Application for Increased Compensation Based Upon Unemployability and to afford him a VA examination for TDIU. The Board further deferred its decision on whether the increased-rating claim warranted an extraschedular rating. That development has been accomplished, and the claim has now been returned to the Board for further action. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's service connected PTSD does not render him incapable of securing or following a substantially gainful occupation.

2. The Veteran's PTSD is adequately contemplated by the schedular rating criteria and does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.



CONCLUSIONS OF LAW

1. The criteria for TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2016).

2. The criteria for referral of the Veteran's claim for a higher rating for PTSD to the Director of Compensation Service for extraschedular consideration have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321 (b) (2016).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated September 2015. The Veteran has not alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

Regarding the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained. The record includes available service treatment records, VA treatment and examination reports, statements in support of the claim, and private medical treatment records. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2016). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate, as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for an adequate determination. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate the claim would not cause any prejudice to the appellant.

II. TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16 (a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service connected conditions. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993). Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16 (a).

Currently, the Veteran is service connected for PTSD rated 70 percent disabling effective January 1, 2016, and tinnitus rated 10 percent disabling effective December 7, 2011. The Veteran's combined evaluation is 70 percent. Thus, the only remaining question is whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment. 

The Veteran's application for unemployability dated October 2015 fails to list his prior work experiences and work trainings. The Veteran did report his education level as one level of college, and he did indicate that he was asked to leave his last job as a result of his disability. In a separate statement, the Veteran lists his previous employment as a postal clerk for the U.S. Postal Service from September 2014 to April 2015, a kitchen janitor at a VA hospital from March 2013 to March 2014, a laborer at a company called Freight Car from January 2012 to August 2012, and a rancher from May 1996 to July 2012. 

A February 2016 VA examination for PTSD reflects that the Veteran attended community college classes in the fall of 2005 for one month. The examination report also detailed that the Veteran recently met with his local chamber of commerce in an attempt to start his own gym business. During the examination, the Veteran reported that alcohol use was a factor in his not showing up to work consistently at the post office, which resulted in his termination. He reported that he would get into arguments a couple of times a month while working at the post office, and when he was not in residential or inpatient psychological treatment, he would drink a fifth of whiskey every day and experience one or two weeks of sobriety intermittently. The examiner opined that most, if not all, of the Veteran's psychological hospitalizations and treatment during the appeal period have been related to his excessive alcohol use or acute alcohol intoxication. The examiner's rationale included that the Veteran has been admitted numerous times to medical units for alcohol withdrawal and intoxication, and his alcohol use disorder symptoms appear to be more severe than his PTSD symptoms. The examiner further stated that the Veteran appeared to function significantly better when he was sober, and since the Veteran has become sober he is going to the gym regularly, looking into starting his own business, and establishing supportive relationships with others. Noting the initial PTSD evaluation in December 2011 in which the Veteran was diagnosed with alcohol dependence, the examiner stated that the Veteran received substance abuse treatment when he was sixteen years old, and he concurred with the previous examiner that the Veteran's current alcohol use disorder predated his military service and is not related to military service. Finally, the examiner opined that the Veteran is able to obtain or maintain substantially gainful employment, and the combination of the Veteran's service connected disabilities would not render him unable to obtain or maintain substantially gainful employment.  

Several medical opinions also address the Veteran's ability to work. A December 2011 VA examination report reflects the Veteran worked as a stocker at Target for one year after deployment before returning to work at his family ranch. A September 2014 VA examination reflects the Veteran's reports that he was working some temporary jobs but could not work in ranching due to the smell of diesel fuel as it brought back PTSD symptoms. A February 2017 VA examination found that the Veteran reported not working since April 2015 as he wants to work by himself or take control of things which causes problems with employment. 

The Board has also considered the Veteran's claims that his disability renders him unemployable, specifically, that he is unable to keep employment because of reoccurring incidents involving his PTSD. 

This evidence shows that, while the Veteran's service connected PTSD does have some adverse effect on his physical and mental abilities, the PTSD in and of itself does not render him unemployable. In this regard, the Board finds that the overall evidence of record illustrates that while the Veteran's PTSD limits his ability to maintain and establish effective work and social relationships with occasional decrease in work efficiency, medical evidence of record establishes that the Veteran's alcohol dependency and abuse is overwhelmingly the cause for his unemployment and inability to maintain employment. Medical evidence shows that though the Veteran claims he was asked to leave his position as postal clerk because of his PTSD, the Veteran also self-reported that his alcohol abuse at the time prevented him from consistently showing up to work, which caused his termination. Moreover, the February 2016 VA examination report reflects that when taking into consideration only the Veteran's PTSD apart from his alcohol dependency, the Veteran's PTSD does not render him unable to obtain or maintain substantial employment. It was the February 2016 VA examiner's opinion that the majority of the Veteran's impairment is related to his non-service-connected alcohol use disorder. The Board gives great weight to this opinion and finds the opinion credible and probative as it was well reasoned, thorough, and contemplated the Veteran's entire record. Accordingly, the evidence of record does not indicate that PTSD alone would preclude the Veteran from obtaining or maintaining gainful and substantial employment.

The Board further observes that the Veteran has other physical disabilities that would also affect his occupational capabilities. As noted above, he is service connected for tinnitus. The Board may not consider any disabilities other than the PTSD disability that gave rise to the current appeal, as it has jurisdiction to consider the TDIU issue only as part and parcel of the increased rating claim pursuant to Rice. 22 Vet. App. at 455. 

The Board has determined that the most probative and persuasive evidence that specifically addresses the question of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service connected PTSD weighs against the claim. As such, a TDIU rating based solely on the PTSD disability is not warranted. 


III. Extraschedular Evaluation of PTSD

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity, with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities. The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321 (b).

Following the Board's August 2015 decision, the Veteran is currently rated 70 percent disabling for service connected PTSD. As noted above, the Board has remanded the case for additional consideration as to whether referral to the Director of Compensation Service is warranted for extrascheduler consideration of the Veteran's claim for entitlement to an increased rating for PTSD.

The Veteran's disability has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411. This criteria states that a 50 percent rating is assigned for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. A 70 percent rating is assigned for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships. Finally, a 100 percent rating is assigned for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. 

For extraschedular consideration, the analysis requires a three-step inquiry. The first is whether such an exceptional disability picture exists that the schedular evaluation(s) is inadequate, which requires a comparison between the level of severity and symptomatology of the service connected disability with the schedular rating criteria. If the level of severity of the disability in question is adequately addressed by the schedular rating criteria, then no referral is required. See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). If it is not, then secondly, it must be determined whether an exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." If these first two steps are met then, thirdly, the case is referred to determine whether the claimant's disability picture requires the assignment of an extraschedular rating. If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other related factors, for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.

Here, the Board has carefully compared the level of severity and symptomatology of the Veteran's psychiatric disability with the established criteria found in the rating schedule. The Board finds that the Veteran's symptomatology, including depressed mood, anxiety, suspiciousness, panic attacks, mild memory loss, chronic sleep impairment, flattened affect, suicidal ideation, and intermittent inability to perform daily activities, is fully addressed by the rating criteria under which he is currently evaluated. In this regard, the totality and the severity of the Veteran's occupational and social functioning are contemplated by the rating schedule, including a wide variety of psychiatric symptoms and types of impairment. Though the Veteran has had hospitalizations during the appeal period, these hospitalizations have all been following excessive alcohol use and while the Veteran was acutely intoxicated. In the opinion of the February 2016 VA examiner, the Veteran's hospitalizations during the appeal period are related to excessive alcohol use, alcohol withdrawal, and acute alcohol intoxication instead of symptoms from PTSD. Additionally, the February 2016 VA examiner noted the absence of evidence showing marked interference with gainful employment due to only PTSD during the period on appeal. 

The Board has fully considered the lay and medical evidence from this period of time. The schedular criteria throughout the appeal period specifically and wholly address the overall "occupational and social impairment" caused by the service connected disability, and this has been addressed by the ratings assigned to the Veteran for his service-connected PTSD throughout the appeal period. The Board cannot find evidence of symptomatology for this period, or for any period, that lies outside the parameters of considering the Veteran's overall occupational and social impairment. For these reasons, as the rating schedule is adequate to evaluate the psychiatric disability for all of the periods on appeal, referral of PTSD for extraschedular consideration is not warranted.

Further, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance, where the evaluation of the individual conditions fails to capture all the service connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). That is, the compounding negative effects that one or more service connected disorders may have upon other such disorders is such that the collective impact of all service connected disorders could be greater than the sum of each individual service connected disorders impact or the impact as calculated by combining the service connected disorders under 38 C.F.R. § 4.25. See id. 

As a final note, the Board acknowledges that, from December 7, 2011 forward, the Veteran has been assigned a 10 percent rating for tinnitus. However, there is no evidence of record to suggest that symptoms of his tinnitus, when considered with symptoms of his PTSD, evidence any compounding effect which would indicate that a rating in excess of that under the combined rating table, at 38 C.F.R. § 4.25, is warranted. 

In light of all record evidence, the Board therefore finds that referral of PTSD for extraschedular consideration is not warranted. 


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.

Referral of PTSD for extraschedular consideration is not warranted.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


